 
EXHIBIT 10.13
 
FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT ("Amendment"), dated as of
April 30, 2010, amends and supplements that certain Loan and Security Agreement
dated as of January 2, 2008, as amended to date, between JEFFERSON ELECTRIC,
INC., a Delaware corporation (formerly a Wisconsin corporation) ("Borrower"),
and JOHNSON BANK ("Bank").
 
RECITALS
 
A.           Borrower and Bank are parties to that certain Loan and Security
Agreement dated January 2, 2008, as amended by an Amendment to Loan and Security
Agreement dated January 29, 2008, a Second Amendment to Loan and Security
Agreement dated May 2, 2008, a Third Amendment to Loan and Security Agreement
dated December 3, 2008 and a First Amended and Restated Forbearance Agreement
and Fourth Amendment to Loan Agreement, as amended to date (as so amended, the
"Fourth Amendment").  Such Loan and Security Agreement, as so amended is
referred to herein as the "Loan Agreement."
 
B.           Concurrent with the Amendment (or immediately prior hereto),
(i) Borrower converted from a Wisconsin corporation to a Delaware corporation
and (ii) Borrower merged with JEI Acquisition Corp. ("Merger Sub"), a Delaware
corporation and wholly owned subsidiary of Pioneer Power Solutions, Inc., a
Delaware corporation, with Borrower as the surviving entity.
 
C.           Borrower and Bank desire to amend and supplement the Loan Agreement
as provided below.
 
AGREEMENTS
 
In consideration of the promises and agreements set forth in the Loan Agreement,
as amended hereby, the parties agree as follows:
 
1.           Definitions and References.  Capitalized terms not otherwise
defined herein have the meanings assigned in the Loan Agreement.  All references
to the Loan Agreement contained in the Loan Documents shall, upon fulfillment of
the conditions specified in Section 3 below, mean the Loan Agreement as amended
by this Amendment.
 
2.           Amendments to Loan Agreement.  The Loan Agreement is amended as
follows:
 
(a)           The following defined terms are added to Article I of the Loan
Agreement to appear in proper alphabetical order therein:
 
"Fifth Amendment" means the Fifth Amendment to this Loan Agreement dated as of
April 30, 2010 between Borrower and Bank.
 
"Fourth Amendment" has the meaning assigned to such term in the Fifth Amendment.
 
"JEM Holdings" means Jefferson Electric Mexico Holdings, LLC, a Wisconsin
limited liability company.
 
"Merger Agreement" means that certain Agreement and Plan of Merger dated as of
the date of the Fifth Amendment among Borrower, Guarantor, PPSI and JEI
Acquisition Corp., a Delaware corporation.
 

--------------------------------------------------------------------------------


 
"Nexus Mexico" means Nexus Magneticos de México, S. de R.L. de C.V., a company
duly organized and operating under the laws of Mexico.
 
"Nexus Texas" means Nexus Custom Magnetics, L.L.C., a Texas limited liability
company.
 
"PPSI" means Pioneer Power Solutions, Inc., a Delaware corporation.
 
"PPSI Advance" means the $3,000,000 advance made by PPSI to Borrower on the date
of the Fifth Amendment.
 
"Reference Rate" means the rate of interest announced by Bank from time to time
as its reference rate for interest rate determinations.  The Reference Rate may
or may not be the lowest interest rate charged by Bank for loans to its
customers.
 
(b)           The defined term "Additional Advance Amount" in Article I of the
Loan Agreement is deleted in its entirety.
 
(c)           The defined term "Company Guarantor" in Article I of the Loan
Agreement is deleted in its entirety.  References to Company Guarantor in the
Loan Agreement shall be deemed to refer to Nexus Mexico.
 
(d)           The defined term "Forbearance Event of Default" in Article I of
the Loan Agreement is deleted in its entirety.
 
(e)           The defined term "Guarantors" in Article I of the Loan Agreement
is amended in its entirety to read as follows:
 
"Guarantor" means Thomas Klink.
 
(f)            The defined term "Recapitalization Funds" in Article I of the
Loan Agreement is deleted in its entirety.
 
(g)           The defined term "Release Date" in Article I of the Loan Agreement
is deleted in its entirety.
 
(h)           Section 2.1.1 of the Loan Agreement is amended by deleting the
date "June 1, 2009" in the last sentence thereof and inserting "October 31,
2011" in its place.  Additionally, Section 2.1.1 of the Loan Agreement is
amended by inserting the following sentence at the end thereof:
 
Borrower and Bank acknowledge that, as of the date immediately prior to the date
of the Fifth Amendment, the outstanding principal balance of the Revolving Note
was $4,242,516.00.
 
(i)            Section 2.2 of the Loan Agreement is amended by deleting the date
"January 1, 2013" in the last sentence thereof and inserting "October 31, 2011"
in its place.  Additionally, Section 2.2 of the Loan Agreement is amended by
inserting the following sentence at the end thereof:
 
2

--------------------------------------------------------------------------------


 
Borrower and Bank acknowledge that, as of the date immediately prior to the date
of the Fifth Amendment, the outstanding principal balance of the Term Note was
$3,455,363.53.
 
(j)            Section 2.3.1 of the Loan Agreement is amended in its entirety to
read as follows:
 
2.3.1           Interest Rate on the  Revolving Note.  The interest rate
hereunder on the Revolving Note shall be equal to the greater of (a) the
Reference Rate plus 2.5% per annum and (b) 6.5% per annum, changing as and when
the Reference Rate changes.  As of the date of the Fifth Amendment, the
Reference Rate is 3.25%.  Bank will advise Borrower of the then-current
Reference Rate upon Borrower's request.
 
(k)           Section 2.6.1 of the Loan Agreement is amended in its entirety to
read as follows:
 
2.6.1           Eighty percent (80%) of Qualified Accounts (after deducting
payments on Qualified Accounts which are in the process of collection by the
Bank); plus
 
(l)           Section 2.6.2 of the Loan Agreement is amended in its entirety to
read as follows:
 
2.6.2           Fifty percent (50%) of Qualified Inventory (which shall not
include Excluded Mexican Inventory) at cost (determined in accordance with GAAP)
or wholesale market value, whichever is lower (Borrower shall value Inventory
under revised standard costs as of December 31, 2009, and Inventory values shall
be adjusted for costs and revalued once per year thereafter); less
 
(m)          Section 2.9 of the Loan Agreement is deleted in its entirety.
 
(n)          Section 4.22 of the Loan Agreement is created to read as follows:
 
4.22         Affiliated Entities; Nexus Mexico.  Borrower is a wholly-owned
subsidiary of PPSI.  Nexus Texas is a wholly-owned subsidiary of
Borrower.  Nexus Texas has no operations and the sole asset owned by Nexus Texas
is 2999 shares of Nexus Mexico (representing greater than a 99.9% interest in
Nexus Mexico).  JEM Holdings is an affiliate of Borrower.  JEM Holdings has no
operations and the sole asset owned by JEM Holdings is 1 share of Nexus Mexico
(representing less than a 0.1% interest in Nexus Mexico).  Nexus Texas and JEM
Holdings may be converted to Delaware entities; provided that Borrower provides
Bank prior written notice of any such conversion.
 
All assets (other than cash permitted by this Agreement to be advanced by
Borrower to Nexus Mexico) now or hereafter delivered or otherwise furnished by
Borrower to Nexus Mexico shall remain titled in Borrower's name.  Ownership of
such assets shall not transfer, be deemed to have transferred or in any way be
represented to have transferred from Borrower to Nexus Mexico.  Without the
prior written consent of Bank, Borrower shall remain Nexus Mexico's sole
customer and the nature of the relationship between Borrower and Nexus Mexico
shall not be modified from the present arrangement in any material way.
 
3

--------------------------------------------------------------------------------


 
(o)           Section 4.23 of the Loan Agreement is created to read as follows:
 
4.23            Merger.  The Merger Agreement and documents related thereto (the
"Merger Documents"), as delivered to Bank, have not been modified, amended,
supplemented or in any manner changed, and all Merger Documents are true,
complete versions of the documents they purport to be.  All terms and conditions
set forth in the Merger Documents have been satisfied by the parties thereto in
accordance with the terms thereof.  The parties to the Merger Documents have
obtained all necessary consents from and effected all filings or registrations
with any governmental authority necessary to consummate the terms and conditions
of the Merger Documents and the transactions identified therein.  The parties to
the Merger Documents have obtained all other consents necessary to consummate
the terms and conditions of the Merger Documents and the transactions identified
therein.
 
(p)           The first paragraph of Section 5.1 of the Loan Agreement is
amended in its entirety to read as follows:
 
5.1              Business Records; Reports.  Borrower shall maintain, and shall
cause Nexus Mexico to maintain, a reasonable system of business records
prepared, in the case of Borrower only, in accordance with GAAP, and shall
furnish Bank such reports respecting the business, assets and financial
condition of Borrower and Nexus Mexico as Bank may reasonably request, all of
which reports shall be certified, in form reasonably satisfactory to Bank, by a
principal officer of Borrower or, when requested by Bank, audited by an
independent public accountant who is reasonably satisfactory to Bank.  Bank
shall have the right at any time during normal business hours to verify, check,
inspect and make abstracts and copies of all of Borrower's and Nexus Mexico's
books, accounts, records, audits, orders, correspondence, corporate minute books
and other legal records and such other papers, computer files, discs, tapes,
printouts and other media as Bank may desire.  In addition to the foregoing,
Borrower agrees to deliver to Bank:
 
(q)           Section 5.1.3 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.1.3           Within twenty-five (25) days after the end of each month, based
on Qualified Accounts and Qualified Inventory figures as of the end of such
month, and at such other times as requested by Bank, a report in the form
Exhibit D attached hereto, or as otherwise required by Bank, together with such
information relating thereto as Bank may request, including accounts receivable
and accounts payable agings and a detailed inventory report, all certified by an
authorized signatory of Borrower.
 
4

--------------------------------------------------------------------------------


 
(r)           Section 5.1.6 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.1.6           On or before April 1 of each year, an updated personal financial
statement for Guarantor.
 
(s)           Section 5.1.7 of the Loan Agreement is amended by restating clause
(d) therein in its entirety to read as follows:
 
(d)           Borrower is in compliance with Sections 5.21, 5.22 and 6.3 of this
Agreement.
 
(t)           Section 5.1.8 of the Loan Agreement is created to read as follows:
 
5.1.8           Annual income returns of Borrower and Guarantor within fifteen
(15) days after the date on which such returns are required to be filed,
including any extensions received for the filing of the tax returns.
 
(u)           Section 5.21 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.21           Tangible Net Worth.  Borrower shall achieve, as of the following
dates, a Tangible Net Worth not less than the following amounts:
 
Date
Amount
   
June 30, 2010
September 30, 2010
December 31, 2010
March 31, 2011
June 30, 2011
September 30, 2011
($4,500,000)
($4,300,000)
($4,000,000)
($3,800,000)
($3,600,000)
($3,400,000)

 
(v)           Section 5.22 of the Loan Agreement is amended in its entirety to
read as follows:
 
5.22           Debt Service Coverage Ratio.  Borrower shall achieve, as of the
last day of each fiscal quarter of Borrower, commencing June 30, 2010, a ratio
of (a) Net Cash Flow to (b) the sum of required principal payments plus interest
expense (not including accrued but unpaid interest expense on subordinated
indebtedness owing to PPSI), all calculated for the four fiscal quarter period
ending on the date of determination, of at least 1.0 to 1.0; provided that, (i)
the June 30, 2010 determination shall be calculated for the one fiscal quarter
period ending on that date, (ii) the September 30, 2010 determination shall be
calculated for the two fiscal quarter period ending on that date and (iii) the
December 31, 2010 determination shall be calculated for the three fiscal quarter
period ending on that date.  In all circumstances, the financial results for the
one month period ended April 30, 2010 shall be excluded.
 
(w)           Section 5.25 of the Loan Agreement is created to read as follows:
 
5

--------------------------------------------------------------------------------


 
5.25           Guarantor.  Borrower shall retain Guarantor as President of
Borrower, pursuant to the terms of the Employment Agreement entered into
concurrently with the Merger Agreement, and Guarantor shall continue to be
responsible for overseeing the management of Borrower.
 
(x)           Section 6.1 of the Loan Agreement is amended by deleting the
period at the end of subsection 6.1.4 and inserting ": and" in its place and by
inserting the following subsection at the end thereof:
 
6.1.5           Indebtedness owing to PPSI, provided that any such Indebtedness
shall be contractually subordinated to Bank in a manner satisfactory to
Bank.  Bank acknowledges that PPSI is not obligated to make advances whatsoever
to Borrower other than the PPSI Advance.
 
(y)           Section 6.7 of the Loan Agreement is amended by inserting the
following sentence at the end thereof:
 
Additionally and notwithstanding the foregoing or Section 6.10, Borrower may
make dividends, distributions, advances or other transfers of assets to PPSI (in
addition to the foregoing tax distributions) in an amount not to exceed $500,000
per fiscal year to reimburse PPSI for direct expenses actually incurred by PPSI
on Borrower's behalf, provided, however, that (i) such amounts must represent a
reasonable allocation of expenses by PPSI and (ii) PPSI shall promptly furnish
reasonable evidence of such expenses and allocation upon request of Bank.
 
(z)           Section 6.20 of the Loan Agreement is created to read as follows:
 
6.20           Mexican Inventory.  Borrower shall at all times limit the amount
of inventory located in Mexico to the amount reasonably necessary for the
operation of Borrower’s business.  Without limitation of the foregoing, Borrower
shall not at any time transfer any inventory to Mexico if Borrower is not in
compliance with Section 2.6 hereof or if such transfer will cause Borrower to be
out of compliance with Section 2.6 hereof.
 
(aa)          Section 6.21 of the Loan Agreement is created to read as follows:
 
6.21           Merger Documents.  Consent to any change, modification or
amendment to any Merger Document which constitutes a waiver or is otherwise in
any way materially adverse to Bank without the consent of Bank, which consent
will not be unreasonably withheld.
 
(bb)         Section 7.1.9 of the Loan Agreement is amended in its entirety to
read as follows:
 
7.1.9           Ownership and Related Matters.  Any representation in Section
4.22 is false in any material respect.
 
(cc)          The financial statements required under Section 5.1.1 shall be
prepared on a consolidated and consolidating basis for only Borrower and Nexus
Mexico.  The other financial statements and deliveries shall not be required to
be prepared on a consolidated and consolidating basis for Borrower and Nexus
Mexico.  Unless expressly stated to the contrary, Nexus Mexico shall not be
included in calculations pursuant to the Loan Agreement.
 
6

--------------------------------------------------------------------------------


 
(dd)         Borrower shall cause Nexus Mexico to comply with the covenants
contained in Sections 5.10, 5.12, 5.18, 6.1, 6.2, 6.4, 6.5, 6.6, 6.7 (other than
distributions to Borrower which shall not be restricted), 6.9, 6.10, 6.12, 6.13,
6.15, 6.16, 6.17 and 6.18 of the Loan Agreement (but not other covenants of the
Loan Agreement) as if it was also "Borrower" thereunder, except that (i) Bank
consents to Borrower having the organizational structure and affiliates
referenced in Section 4.22 of the Loan Agreement, (ii) Bank consents to
transfers of cash, goods and other property to Borrower and (iii) Bank consents
to the transfer by Borrower of (A) Inventory that may be transferred to Nexus
Mexico in the ordinary course of business for full and adequate consideration
and (B) transfers of cash to Nexus Mexico for its normal operating expenses in
an aggregate amount for all such transfers of cash not to exceed $3,000,000 in
any fiscal year of Borrower and provided that no such transfer may be made if an
Event of Default exists or would be created by such transfer.
 
(ee)          Schedule 4.3 attached hereto shall be deemed an exhibit to the
Loan Agreement and shall replace its predecessor thereto.
 
(ff)           Exhibit D attached hereto shall be deemed an exhibit to the Loan
Agreement.
 
(gg)         Sections 5, 6 (other than Section 6(e)), 7 and 10 (the mortgage
referenced therein has been released) of the Fourth Amendment are deleted in
their entirety.  Additionally, the Fourth Amendment shall be renamed "Fourth
Amendment to Loan Agreement" and the phrase "Forbearance Agreement" in the
Fourth Amendment or in the other Loan Documents shall be deleted and shall be
deemed to refer to such "Fourth Amendment to Loan Agreement."
 
(hh)         Bank consents to the transactions contemplated by the Merger
Agreement.
 
3.           Closing Conditions.  This Amendment shall become effective upon the
execution and delivery by Borrower and Bank of this Amendment and receipt by
Bank of:
 
(a)           payment of (i) the Facility Fee of $25,000 referenced in
Section 6(e) of the Fourth Amendment, (ii) the Undercharged Interest Amount (as
defined in that letter agreement between Bank and Borrower dated January 4,
2010) of $36,944.44 and (iii) all out-of-pocket costs and expenses related to
Borrower paid or incurred by Bank through the date hereof, including the fees
and expenses of Bank's counsel;
 
(b)           full, complete and accurate copies of all Merger Documents,
together with all consents required to consummate the transactions identified in
the Merger Documents and confirmation that the parties to the Merger Documents
shall have comported with all requirements of law, including those of any
applicable state department of revenue, labor or other taxing authority;
 
(c)           evidence that the transactions contemplated by the Merger
Agreement have occurred, including the PPSI Advance, repayment of $700,000 of
the outstanding principal of the Revolving Note and repayment of the Term Note
in an amount equal to $200,000;
 
(d)           an assignment and assumption of pledge, duly executed by JE
Mexican Holdings, Inc., a Delaware corporation ("JEMHI"), related the equity
interests in JEM Holdings;
 
7

--------------------------------------------------------------------------------


 
(e)            a subordination agreement, duly executed by PPSI;
 
(f)            an amendment to guaranty, duly executed by Guarantor;
 
(g)            a collateral pledge of Guarantor's equity interests in PPSI,
including warrants, together with the original stock certificate, warrant and
blank stock powers and assignments, as applicable, duly executed by Guarantor;
 
(h)            all financing statements or amendments to existing financing
statements and other instruments required to perfect or continue perfection of
the liens granted to Bank securing the Obligations;
 
(i)           searches of the appropriate public offices demonstrating that no
lien is of record affecting Borrower, Merger Sub, JEMHI, Guarantor or their
respective properties (limited in the case of Guarantor to equity interests,
including warrants, in PPSI), except Authorized Security Interests;
 
(j)           an updated Schedule 4.3 to the Loan Agreement, together with
landlord consent and waivers, to the extent not previously furnished to Bank,
for each Collateral location not owned by Borrower;
 
(k)           a borrowing base report in the form of Exhibit D attached hereto
(and utilizing the revised standard costs for Inventory), duly executed by
Borrower; provided that the Bank agrees that such borrowing base report may be
furnished to Bank on May 3, 2010 showing the calculations as of April 30, 2010;
 
(l)           evidence of insurance coverage as required by the Loan Documents;
 
(m)          copies, certified by a duly authorized representative of Borrower,
PPSI, Merger Sub and JEMHI, to be true and correct and in full force and effect
on the date hereof, of (i) the charter documents of such entity;
(ii) resolutions of such entity authorizing the issuance, execution and delivery
of the Loan Documents to which such entity is a party; and (iii) a statement
containing the names and titles of the representatives of such entity authorized
to sign such Loan Documents, together with true signatures of such persons; and
 
(n)           such other documents as Bank may reasonably request; and all
proceedings taken in connection with the transactions contemplated by this
Amendment, and all instruments, authorizations and other documents applicable
thereto, shall be reasonably satisfactory to Bank.
 
4.           Limited Waiver.  Bank hereby waives any Events of Default existing
under the Loan Agreement as of the date hereof; provided that such waiver does
not in any way extend to Borrower's compliance with the Loan Agreement, as
amended hereby, after the date of this Amendment.  Borrower further agrees that
nothing contained herein shall impair the right of Bank to require strict
performance by Borrower of the Loan Agreement.
 
5.           Representations and Warranties.  Borrower represents and warrants
to Bank that:
 
8

--------------------------------------------------------------------------------


 
(a)           The execution and delivery of this Amendment and the other Loan
Documents referenced herein is within its corporate power, has been duly
authorized by proper corporate action on the part of Borrower, is not in
violation of any existing law, rule or regulation of any governmental agency or
authority, any order or decision of any court, the charter documents of Borrower
or the terms of any agreement, restriction or undertaking to which Borrower is a
party or by which it is bound, and do not require the approval or consent of any
governmental body, agency or authority or any other person or entity; and
 
(b)           The representations and warranties of Borrower contained in the
Loan Documents are true and correct in all material respects as of the date of
this Amendment (except to the extent that such representations and warranties
specifically refer only to another date).
 
6.           Costs and Expenses.  Borrower agrees to pay on demand all
reasonable out-of-pocket costs and expenses paid or incurred by Bank in
connection with the negotiation, preparation, execution and delivery of this
Amendment and all documents, instruments and agreements related hereto and
thereto, including the reasonable fees and expenses of Bank's counsel.
 
7.           Full Force and Effect.  The Loan Agreement, except as otherwise
expressly amended hereby, remains in full force and effect.
 
8.           Execution in Counterparts.  This Amendment may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


[remainder of page intentionally left blank]
 
9

--------------------------------------------------------------------------------


 
9.           Facsimile Signatures.  Facsimile copies of any party's signature
hereto shall be deemed effective execution of this Amendment by such party.
 

 
JEFFERSON ELECTRIC, INC.
                 
 
BY 
/s/ Thomas Klink      
Its 
President                    
JOHNSON BANK
                   
BY 
/s/ Robert Spitzer      
Its 
   


10

--------------------------------------------------------------------------------

 
 